Citation Nr: 0526707	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.   Entitlement to service connection for residuals of a 
left wrist injury.  

3.   Entitlement to service connection for residuals of a 
right foot injury.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington, which denied service connection for a 
vertebral fracture (claimed as a back injury), asthma, a 
chronic left knee disorder, a chronic left wrist disorder, 
and a chronic right foot disorder.  The veteran submitted a 
Notice of Disagreement as to all issues except service 
connection for asthma.  Service connection for degenerative 
disc disease of the thoracolumbar spine was subsequently 
granted by an April 2005 rating decision. Consequently, the 
issues currently before the Board are limited to service 
connection for residuals of a left knee injury, a left wrist 
injury, and a right foot injury.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for residuals of 
a left knee injury, residuals of a left wrist injury, and 
residuals of a right foot injury; all reasonable development 
necessary for the disposition of the appeal of these claims 
have been completed.

2.  The service medical records, including a report of 
discharge physical examination in September 1973, show no 
findings attributed to a left knee injury or disability, and 
there is no post-service medical evidence of any abnormal 
findings relating to a left knee disability, to include 
residuals of an injury.

3.  The service medical records, including a report of 
discharge physical examination in September 1973, show no 
findings attributed to a left wrist injury or disability, and 
there is no post-service medical evidence of any abnormal 
findings relating to a left wrist disability, to include 
residuals of an injury.

4.  The service medical records, including a report of 
discharge physical examination in September 1973, show no 
findings attributed to a right foot injury or disability, and 
there is no post-service medical evidence of any abnormal 
findings relating to a right foot disability, to include 
residuals of an injury.


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of a left knee 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

2.  Service connection for claimed residuals of a left wrist 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

3.  Service connection for claimed residuals of a right foot 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claims in March 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VA O.G.C. Prec. Op. No. 7-
2003.  Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 1997 rating decision, the April 
2000 Statement of the Case (SOC), and the April 2005 
Supplemental Statement of the Case (SSOC) adequately 
informed the appellant of the information and evidence 
needed to substantiate his claims.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a February 2000 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in October 2004, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the RO sent letters in March 
2001 and October 2003 that provided to the appellant the 
first three elements.  Although these letters do not contain 
the precise language of the fourth element, an August 2004 
letter was sent to the appellant, which request the 
appellant inform VA of any other evidence or information 
that he thinks will support his appeal and to send it to VA 
if it is in his possession.  Thus, the failure to use the 
exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error, 
if error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
veteran had referred to outstanding records in a December 
1997 Statement in Support of Claim, but had not adequately 
identified the name and address of the provider(s).  When 
the Appeals Management Center requested the specific 
identifying information while the appeal was remanded, the 
veteran failed to respond.  With regard to VA's duty to 
obtain the records, it must be acknowledged "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  VA expended reasonable efforts to 
identify the records in hopes of obtaining them; it is the 
veteran who failed in his duty to adequately identify the 
evidence.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The Board has considered the necessity of a medical 
examination to resolve the issues on appeal.  An examination 
was not afforded the veteran for his service connection 
claims for residuals of a left knee injury, residuals of a 
left wrist injury, and residuals of a right foot injury 
because service medical records failed to establish an injury 
to the veteran's left knee, left wrist, or right foot, and 
there is no post-service medical evidence of such.  In the 
absence of any relevant abnormal findings during service or 
for so many years thereafter, there is no duty to provide an 
examination or opinion with regard to the claims on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  
  
Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply.  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, 4 Vet. App. 384 (1993); 
Mayfield, supra. 

LAW and REGULATIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

ANALYSIS

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In the instant case, service medical records show no findings 
relating to an injury or disability involving the left knee, 
left wrist, or right foot.  The evidence also reflects that 
the veteran underwent a physical examination in September 
1973 for purposes of his discharge from service.  The report 
of that examination shows that the clinical evaluation of his 
upper extremities, lower extremities, and the feet was normal 
at that time.  A review of service personnel records is also 
negative for any reference to an injury or disease relating 
to the left knee, left wrist, or right foot.  

There is no post-service medical evidence of a left knee, 
left wrist, or right foot disability, to include residuals of 
any of the claimed injuries.  The veteran had referred to 
outstanding records in a December 1997 Statement in Support 
of Claim, but he has not adequately identified the name and 
address of the provider(s) despite being asked to do so by 
the RO.  As indicated above, the RO made a reasonable effort 
to obtain the putative medical evidence.    

In summary, the service medical records, including a report 
of discharge physical examination in September 1973, show no 
findings attributed to a left wrist, left knee or right foot 
injury or disability, and there is no post-service medical 
evidence of any abnormal findings relating to any of the 
alleged disabilities, to include residuals of an injury.

As the preponderance of the evidence is against the claims 
for service connection for left knee, left wrist and right 
foot disabilities, the benefit of the doubt doctrine is not 
for application in the instant case.  38 U.S.C.A. § 5107(b); 
also see generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of a left wrist injury is 
denied.

Service connection for residuals of a right foot injury is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


